Citation Nr: 1707980	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-11 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected right hip strain status post-motor vehicle accident (right hip strain or right hip disability) prior to January 16, 2015.

2. Entitlement to a rating in excess of 10 percent for service-connected right hip strain due to limitation of extension since January 16, 2015.

3. Entitlement to a compensable rating for service-connected right hip strain due to limitation of flexion since January 16, 2015.

4. Entitlement to a rating in excess of 20 percent for service-connected right hip strain due to limitation of abduction since January 16, 2015.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	David Russotto, Esq.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right hip strain at 10 percent effective December 31, 2009.  

In a March 2016 rating decision, the RO assigned separate ratings for the Veteran's service-connected right hip strain due to limitation of flexion, extension, and abduction, respectively, effective January 16, 2015.  While the Veteran did not specifically disagree with the separate ratings assigned, a claim for an increase encompasses any and all symptoms resulting from the service-connected disability, and the Board always considers whether separate ratings are appropriate.  Therefore, in this case, the question of the proper rating for the right hip disability includes consideration of the separate ratings the RO assigned, including whether those ratings should have been assigned from an earlier date.

An April 2013 rating decision granted service connection at a noncompensable rating for residual right leg scars related to the Veteran's right hip strain.  The Veteran did not submit a notice of disagreement or otherwise challenge that rating decision within one year.  Therefore, that rating decision became final, and that issue is not before the Board in the present appeal. 
This matter previously came before the Board in February 2014, at which time the Board remanded the issue for the RO to obtain updated VA treatment records since July 2011 from the VA Medical Center in Hampton Roads, Virginia (Hampton VAMC).  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the February 2014 Board remand.  Specifically, the Veteran certified in February 2014 that there were no additional VA treatment records from the Hampton VAMC from July 2011 to the present.  Nonetheless, additional VA treatment records later were obtained and associated with the claims file.  Thus, no further action is required. 

Although the Veteran requested a video hearing, he failed to appear at his scheduled hearing.  Therefore, the Board will proceed to render a decision based on the evidence of record.

During the pendency of his appeal, the Veteran and raised the issue of entitlement to total disability based on individual unemployability (TDIU).  When a request for a TDIU is made during the pendency of a claim for an increase, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to September 24, 2012, the Veteran's service-connected right hip strain was manifested by some limitation of motion, with functional loss due to pain, weakness, fatigability, and incoordination.

2. Since September 25, 2012, the Veteran's service-connected right hip strain due to limitation of extension was manifested by maximum extension of 0 degrees.  

3. Since September 25, 2012, the Veteran's service-connected right hip strain was not manifested by flexion limited to 45 degrees or less. 

4. Since September 25, 2012, the Veteran's service-connected right hip strain due to limitation of abduction was manifested by increased functional loss due to weakness, pain, and incoordination, with motion lost beyond 10 degrees shown in 2014.  


CONCLUSIONS OF LAW

1. From December 31, 2009 to September 24, 2012, the criteria for an initial rating in excess of 10 percent for service-connected right hip strain were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5024-5299, 5250-5255 (2016). 

2. From September 25, 2012 to January 15, 2015, the criteria for a 10 percent rating for service-connected right hip strain due to limitation of extension were met; however, at no time on appeal were the criteria for a rating in excess of 10 percent met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5250-5255 (2016).

3. Since September 25, 2012, the criteria for a compensable rating for service-connected right hip strain due to limitation of flexion were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5250-5255 (2016).

4. From September 25, 2012 to January 15, 2015, the criteria for a 20 percent rating for service-connected right hip strain due to limitation of abduction were met; however, at no time on appeal were the criteria for a rating in excess of 20 percent met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5250-5255.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Disability Ratings in General

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In this case, the Veteran is in receipt of a 10 percent disability rating for his service-connected right hip strain from December 31, 2009 to January 15, 2015 (Diagnostic Codes 5299-5024), a 20 percent disability rating for his service-connected right hip strain due to limitation of abduction from January 16, 2015 (Diagnostic Code 5253), a 10 percent disability rating for his service-connected right hip strain due to limitation of extension from January 16, 2015 (Diagnostic Code 5251), and a noncompensable rating for his service-connected right hip strain due to limitation of flexion from January 16, 2015 (Diagnostic Code 5252).  The Veteran seeks higher initial ratings.

Additionally, in a letter received in January 2015, the Veteran's attorney contended that the Veteran should be assigned an analogous rating of 30 percent for his severe hip disability, and that no direct rating applied for a majority of the Veteran's symptoms.  Specifically, he contended that the Veteran was entitled to a 30 percent rating because his right hip disability was similar to how instability of the knees allows for a 30 percent rating when said instability is severe.  See Diagnostic Code 5257.  Moreover, the Veteran's attorney requested a separate compensable rating for the Veteran's half-inch limb length discrepancy.

In general, 38 C.F.R. § 4.71, Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from zero to 125 degrees, and that normal hip abduction is from zero to 45 degrees.

The single diagnostic code initially assigned for the Veteran's right hip condition was Diagnostic Code 5024, for tenosynovitis, which is rated based on limitation of motion (those codes described immediately below), or as degenerative arthritis.  Unless degenerative arthritis is rated based on limitation of motion of the affected joint, a 10 percent rating is assigned for a major joint affected by limitation of motion.  Since the service-connected disability here is a single joint, the 20 percent criteria for degenerative arthritis do not apply.

Under Diagnostic Code 5251, for limitation of extension of the thigh, a maximum rating of 10 percent is assigned for limitation of extension to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, a 10 percent disability rating is assigned for flexion of the thigh limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  For the next higher rating of 20 percent, there must be limitation of flexion to 30 degrees.  Id. 

Under Diagnostic Code 5253, a 10 percent rating is assigned when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  Where there is limitation of thigh abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  Id.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

II. Increased Initial Ratings Analysis

In this case, the Veteran complained of hip pain, weakness, stiffness, instability, and limitations of motion throughout the appeal period.  

The Veteran was afforded a VA examination in February 2010.  He reported that he was diagnosed with pelvic fracture from a motor vehicle accident and had constant pelvic pain that traveled down his legs.  The Veteran also reported right-sided weakness, which perpetuated falling and stiffness.  He also reported functional impairment, including the inability to perform activities such as walking on uneven ground, climbing and walking on construction sites, exercising, bowling, and golfing without pain.

Upon examination, the Veteran walked with an antalgic gait and an abnormal tandem gait, and was found to be unsteady.  The right femur, right tibia, and right fibula were found to be normal.  An examination of the Veteran's right hip showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Upon examination of the hip, there was no ankylosis.
As to the range of motion of the Veteran's right hip, the Veteran was noted to have flexion of 100 degrees, extension of 10 degrees, abduction of 25 degrees, and adduction of 25 degrees.  Diagnostic tests showed that the Veteran's pelvis and right femur were within normal limits.  The examiner diagnosed the Veteran with bilateral hip strain, and noted the objective factors of pain with range of motion and x-rays.

The Veteran's records from the Social Security Administration (SSA) were associated with the claims file.  He was awarded SSA disability benefits effective August 1, 2010 for his hip and back disabilities.  In a November 2011 lay statement, the Veteran alleged that SSA found him 100 percent disabled due to his right hip, back, and leg disabilities.  

In March 2010, the Veteran submitted a lay statement in which he stated that he suffered from reduced flexibility in his right leg area, severe pain, right-side limited movement, and right-side weakness resulting in instability.  A March 2010 lay statement by the Veteran's wife asserted that, through the years, the Veteran's physical impairments have worsened, and that she saw him fall on several occasions.  She also stated that he had severe leg, ankle, hip, and back pain.  A March 2010 lay statement by the Veteran's former coworker reported that the Veteran had episodes of hip pain that required two to three days of bedrest.  The coworker also asserted that the Veteran had become less active because of back and leg stiffness, and that the Veteran had less range of movement.

An August 2010 private treatment record noted that the Veteran reported right hip pain, right lower extremity weakness, and stiffness in his right hip.  Dr. T.P. noted that the Veteran had some signs of pelvic obliquity with his right hemipelvis slightly higher with a half-inch lunate discrepancy.  The Veteran had reasonable range of motion in his right hip to 20 degrees of internal and external rotation.  He had some localized pain in his groin to stressing of his hip with internal rotation.  The doctor diagnosed degenerative joint disease of the right hip and trochanteric bursitis of the right hip.  

A September 2010 private treatment record noted that the Veteran's range of motion in his hips was limited bilaterally in rotation, and that internal rotation exceeded external rotation.  The provider also noted that right hip pain was apparent during treatment.  Moreover, the provider noted that the Veteran experienced the collapse of his right leg beneath him when negotiating stairs or walking.  

An October 2010 private treatment record noted that the Veteran still had tenderness to palpation with pain to resisted hip abduction.  Moreover, the Veteran still had a half-inch limb leg discrepancy with the right higher than the left.  The Veteran was found to have reasonable range of motion of his hip at 20 degrees internal and external rotation that was limited due to pain.  He also was found to have overall good strength to hip flexion and extension bilaterally.  A November 2010 record again noted reasonable range of motion with 20 degrees of internal and external rotation, and flexion and extension without significant pain.

A February 2011 SSA record included findings by SSA physician Dr. K.S. that noted the Veteran's limb length discrepancy, residual pain, and weakness of the right lower limb.

In September 2012, the Veteran was afforded another VA examination, in which the examiner noted the following right hip range of motion measurements: flexion ending at 120 degrees, and objective evidence of painful motion beginning at 120 degrees; extension ending at 0 degrees, and objective evidence of painful motion beginning at 0 degrees; abduction that was not lost beyond 10 degrees; adduction that was not limited such that the Veteran could not cross his legs; and rotation that was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran's range of use measurements after repetitive use testing remained the same.

The September 2012 VA examiner found that the Veteran had functional loss and/or functional impairment of the hip and the thigh after repetitive-use testing.  The contributing factors of the disability were less movement than normal on the right, weakened movement bilaterally, pain on movement bilaterally, disturbance in locomotion bilaterally, and interference with sitting, standing, and/or weight-bearing bilaterally.  The Veteran had localized tenderness or pain to palpation for joints/soft tissue of both hips.  He did not have ankyloses of either hip joint, malunion or nonunion of the femur or a flail hip joint.  He had a leg length discrepancy (shortening of any bones of the lower extremity), with his right leg measuring 90 centimeters, and his left leg measuring 93 centimeters.  

The September 2012 VA examiner noted that the Veteran used a cane as an assistive device for both his hip and back conditions.  Diagnostic testing revealed degenerative or traumatic arthritis of the hip bilaterally.  The examiner found that the Veteran's hip and/or thigh condition impacted his ability to work because he could never do any activities that caused him lower-back and/or bilateral hip pain.

In lay statements received in May 2013, the Veteran reported right-side weakness resulting in instability, leg, back, and hip pain, and limited movement on his right side.  He also stated that he could not "even begin to cross either [his] right or left legs," had an abnormal gait, and had limitation of motion, weakness, and fatigability with repetitive motion, standing, or walking.  He also reported reduced flexibility of the back and right leg areas.  Moreover, he asserted that these disabilities affected his activity levels and ability to do work.  

A private treatment record dated in May 2013 showed complaints of hip pain, among other conditions.  However, the examination does not note specific ranges of hip motion.  The report merely states all extremities were normal and indicated the only abnormal finding was unsteady gait.  

A private treatment record received in January 2015 and dated August 2014 evaluated the Veteran's right hip impairment as 30 percent based on the Veteran's right hip range of motion measurements, which were noted as follows: flexion: 70 degrees; extension: 0 degrees; internal rotation: 22 degrees; external rotation: +12 degrees; abduction: 9 degrees; and adduction: 22 degrees.  Another set of right hip range of motion measurements in that August 2014 record reported the Veteran's right hip adduction as 30 degrees.  The provider's assessment noted pain, decreased range of motion, decreased strength, and impaired gait.

A private treatment record received in January 2015 and signed December 2014 noted that the Veteran had been treated by that provider for bilateral hip moderate osteoarthritis with pelvic obliquity since 2010.  The provider noted that the diagnosis of post-traumatic osteoarthritis had been worsening from a clinical standpoint and disabled the Veteran more in the past ten years.  He explained that the Veteran's range of motion was more restricted and he had weakness in the right lower extremity.  He noted that the Veteran's most recent, right hip range of motion measurements: maximum flexion: 70 degrees; maximum extension: 0 degrees; maximum internal rotation: 22 degrees; maximum external rotation: 12 degrees; maximum abduction: 9 degrees; and maximum adduction: 22 degrees.  The provider opined that the Veteran had a 30 percent disability to his right hip.  Moreover, he noted that the Veteran also had a half-inch limb length discrepancy, with the right leg shorter than the left leg, and opined that this condition was due to the pelvic obliquity post-pelvis fracture.  He also opined that the Veteran's limb length discrepancy warranted another 10 percent disability as to the Veteran's right lower extremity. 

The Veteran's VA outpatient treatment records are also part of his file, but they contain no specific findings for the right hip.

Before addressing each of the ratings for the right hip condition, the Board would like to point out that the medical statements opining the Veteran is entitled to a certain disability rating carry no probative value.  The disability rating to be assigned is a legal question for VA adjudicators - it is not a medical question.  Although the provider was competent to report clinical findings about the Veteran's right hip condition and symptoms (and the Board has considered those findings below), it is ultimately the Board's role to determine the appropriate rating for service-connected disabilities.  

1. Entitlement to an initial rating in excess of 10 percent for right hip strain 

In an August 2010 rating decision, the RO granted service connection for the Veteran's right hip strain and assigned an initial rating of 10 percent from December 31, 2009 to January 15, 2015 under Diagnostic Codes 5299-5024.  The Veteran seeks a higher initial rating. 

The Board finds the criteria for an initial rating in excess of 10 percent have not been met for the Veteran's service-connected right hip strain from December 31, 2009 to September 24, 2012.  The evidence of record from this period shows that the Veteran experienced functional loss of his right hip due to pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  Indeed, objective evidence of right hip painful motion was noted in the February 2012 VA examination report and in a September 2010 private treatment record.  The single 10 percent rating for arthritis is based on a major joint affected by limitation of motion and/or painful motion, which is not separately compensable under the applicable limitation of motion codes.  Here, as described more below, prior to September 2012, although the Veteran certainly had painful motion of the right hip which was limited, the limitations were not such that separate ratings could be assigned.  The single rating for degenerative arthritis was the most appropriate.

Diagnostic Code 5251 for limitation of extension does not apply because there was no evidence that extension was limited to 5 degrees during this time period.  VA examination in 2010 showed extension to 10 degrees.  Moreover, Diagnostic Code 5252 is inapplicable because there was no evidence of limitation of flexion to 45 degrees or less during this period.  VA examination in 2010 showed flexion to 100 degrees.  

Diagnostic Code 5253 for limitation of abduction, adduction, and rotation also does not apply.  The medical evidence from this period does not indicate that the Veteran had limitation of abduction such that motion was lost beyond 10 degrees; VA examination in 2010 showed abduction to 25 degrees.  The medical evidence did not show limitation of adduction due to an inability to cross his legs, or limitation of rotation such that he could not toe-out more than 15 degrees.  

The Veteran's right hip disability has been evaluated based on limitation of motion as well as the functional limitations caused by the limited motion, pain, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255; see also DeLuca, 8 Vet. App. at 206-07.  The Veteran has alleged pain, weakness, and limitation of motion, as well as functional limitations caused by these symptoms.  Again, the limitations he had were not such that separate ratings could be applied based on limitation of motion, so a 10 percent rating utilizing the arthritis criteria encompasses painful, limited motion and functional loss due to such. 

In summary, the Board finds that the Veteran was not entitled to an initial rating in excess of 10 percent for his service-connected right hip strain prior to September 24, 2012.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  See Hart, supra.

2. Separate ratings for right hip strain
 
The RO assigned the separate ratings described below from January 16, 2015, which was the date it received private medical evidence documenting such symptoms.  However, upon review of the record, the Board finds the separate ratings should have been assigned from September 25, 2012.  As discussed above, the single 10 percent rating for arthritis is appropriate to rate a major joint unless the limitation of motion shown is separately compensable under the appropriate diagnostic codes.  Here, the September 2012 VA examination showed compensable limitation of extension, which is discussed in more detail below. 

As a result of the decision below, the RO will discontinue the single 10 percent rating under Diagnostic Code 5024 effective September 24, 2012, and replace it with separate ratings under Diagnostic Codes 5251, 5252, 5253, as described below.   This will not result in a reduction in benefits.  The RO had already discontinued the single 10 percent rating under Diagnostic Code 5024 effective January 16, 2015, and replaced it with separate ratings.  By changing the effective date of the separate ratings to September 25, 2012, the net effect will be an increase in benefits payable to the Veteran from that date until the date previously assigned by the RO (January 16, 2015).
     a. Limitation of extension 

In a March 2016 rating decision, the RO assigned a rating for right hip strain based on limitation of extension at 10 percent under Diagnostic Code 5251 since January 16, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  

Although the RO based this separate rating on the private medical evidence received in January 2015, the Board finds the evidence showed compensable limitation of extension of the hip on the September 2012 VA examination.  Therefore it was appropriate as of that date to assign the separate ratings. 

The September 2012 VA examiner found that the Veteran's right hip extension ended at 0 degrees.  Likewise, a private treatment record received in January 2015 noted that the Veteran's maximum right hip extension was 0 degrees.  Since such limitations were shown in September 2012, the separate 10 percent rating should have been assigned as of that date.  To this extent, the Veteran's claim for an increase is granted.  However, a 10 percent rating is the only and highest rating available for limitation of hip extension, so no higher rating can be granted for any time period utilizing this diagnostic code.

     b. Limitation of flexion 

In a March 2016 rating decision, the RO rated the Veteran's right hip strain based on limitation of flexion under Diagnostic Code 5252 as noncompensable since January 16, 2015.  

As noted above, the separate ratings will now be assigned effective September 25, 2012.  However, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected right hip disability due to limited flexion for any time period.  To warrant a compensable rating under Diagnostic Code 5252, flexion must be limited to at least 45 degrees.  Such limitations are not shown at any time during the appeal period.  The September 2012 VA examination showed flexion to 120 degrees, and private medical evidence in 2014 showed flexion limited to 70 degrees.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See Gilbert, supra.  Assignment of staged ratings has been considered and applied appropriately.  See Hart, supra.

     c. Limitation of abduction 

In a March 2016 rating decision, the RO rated the right hip strain based on limitation of abduction as 20 percent since January 16, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Private treatment records dated in 2014 noted that the Veteran's maximum right hip abduction was 9 degrees.  Diagnostic Code 5253 shows a 20 percent rating is appropriate for limitation of abduction where motion is lost beyond 10 degrees.  The 2012 VA examination report show an "X" in the box "No" to the question "Is abduction lost beyond 10 degrees?"  In the remarks section, the actual range of motion for abduction was reported as 40 degrees, with pain.  The examination report also shows an "X" in the box for "No" to the questions "Is adduction limited such that the Veteran cannot cross legs?" and "Is rotation limited such that the Veteran cannot toe-out more than 15 degrees?"  

Therefore, looking strictly at the range of motion findings, the criteria for a separate 20 percent rating were not met prior to the 2014 private medical evidence.  However, the Board still finds that 20 percent rating should be extended back to September 25, 2012, for the following reasons.

The Veteran's May 2013 lay statement reported that he could not "even begin to cross either [his] right or left legs."  When rating his right hip disability, not only is limitation of motion considered, but also the functional limitations caused by the limited motion, pain, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255; see also DeLuca, 8 Vet. App. at 206-07.  At the September 2012 VA examination, the Veteran noted that he was using assistive devices such as a cane, indicating a higher level of functional impairment than shown on the 2010 VA examination.  It must be noted this was not due strictly to the right hip condition, but also to left hip and back conditions.  Furthermore, the examination showed weakened movement along with limited, painful motion.  The examiner noted not only disturbance of locomotion, but also interference with sitting, standing, and/or weight-bearing.  Muscle strength was slightly decreased, at 4/5.  A single 10 percent rating based on limitation of extension (described above) simply does not sufficiently encompass the extent of the functional loss and pain the Veteran demonstrated during the 2012 examination.  To properly compensate him for these symptoms, the Board will award the 20 percent rating back to the date of the 2012 VA examination.  

This is the highest disability rating provided under Diagnostic Code 5253.

In summary, the Board finds that the Veteran was entitled to a 20 percent rating from September 25, 2012 until the date the RO granted this rating, which was January 16, 2015.  Again, this is the highest rating provided for hip limitation of abduction, and it is being granted by resolving all doubt in the Veteran's favor and considering his functional impairment. 

3. Consideration of other diagnostic codes

The Board has considered other potentially applicable diagnostic codes for all time periods on appeal and finds that they do not apply. 

Diagnostic Code 5250 for ankylosis of the hip does not apply because ankylosis has not been demonstrated by objective, competent medical evidence.  Although the Veteran is competent to report is symptom of right hip stiffness, he is not competent to self-diagnosis ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as immobility and consolidation of a joint due to disease, injury, or surgical procedure).  While he certainly has limited right hip motion, it is not ankylosed.

Diagnostic Code 5254 does not apply because the evidence does not indicate the Veteran's right hip disability resulted in a flail joint.  Likewise, Diagnostic Code 5255 does not apply because the evidence does not indicate the Veteran's right hip disability resulted in any impairment of the femur.
Furthermore, in light of the medical evidence and argument of counsel, the Board considered the applicability of Diagnostic Code 5275, shortening of the lower extremity.  However, the medical evidence does not indicate that his length discrepancy or pelvic obliquity resulted in a shortening of the bones of the lower extremity by at least 11/4 to 2 inches (or 3.2 cms. to 5.1 cms).  Although the Veteran's private provider opined that the Veteran's limb length discrepancy warranted another 10 percent disability rating, the provider also acknowledged medical evidence showing that the Veteran had a half-inch limb length discrepancy.  Thus, a separate, compensable rating under Diagnostic Code 5275 is not warranted as the leg length discrepancy is nowhere close to that needed for a compensable rating.  

Finally, the Board recognizes the Veteran's attorney's contention that the Veteran is entitled to a 30 percent rating for his right hip condition under the analogous diagnostic code for severe knee hip instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, the Board finds that assigning an analogous rating to the Veteran's service-connected right hip disabilities is unwarranted here because the manifestations of the Veteran's disability are specifically listed in and contemplated by the Diagnostic Codes for hip and thigh conditions.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5250-5255.  Use of analogous codes is warranted only when there are no diagnostic codes on point.

The Veteran's right hip disability has been evaluated based on limitation of motion as well as the functional limitations caused by the limited motion, pain, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255; see also DeLuca, 8 Vet. App. at 206-07.  The Veteran has alleged pain, weakness, and limitation of motion, as well as functional limitations caused by these symptoms.  The rating criteria, particularly when applied in the context of DeLuca and the regulations specifying how disabilities of joints are to be evaluated, expressly contemplate the Veteran's symptoms and reasonably describe his disability level.  The Board finds the schedular rating criteria are adequate to evaluate the Veteran's right hip disability.  Although there are other diagnostic codes applicable that allow for higher ratings, the Board fully explained why the higher ratings were not warranted.
III. Extraschedular Consideration

In a letter received in January 2015, the Veteran's attorney contended that no direct rating applied for a majority of the Veteran's hip symptoms.  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board finds that referral for the assignment of an extraschedular rating for the Veteran's service-connected right hip disabilities is not warranted.

In this case, the Veteran's service-connected right hip disabilities manifested with complaints of pain, limitation of motion, stiffness, and instability throughout the appeal period.  The Board finds that there is nothing unusual or exceptional about the Veteran's service-connected right hip symptoms, disability level, or symptomatology, which are contemplated by the rating schedule, contrary to the Veteran's attorney's contentions.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has received frequent emergency treatment for his service-connected right hip disabilities.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.  Thun, id. 

The Board has considered that, under Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the evidence of record does not show any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is no indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

In summary, the Board finds that referral for an extraschedular rating for the Veteran's service-connected right hip disabilities, or the collective impact of his service connected disabilities, is not warranted.

IV. Duties to Notify and Assist

VA has a duty to notify the Veteran with respect to establishing entitlement to benefits, and a duty to assist with the development of evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, VA's duty to notify was satisfied by letter in May 2010.   

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's private medical records, VA medical records, SSA records, and service treatment records have been obtained.  Moreover, in an August 2010 VA memorandum, the RO made a formal finding on the unavailability of the Veteran's post-service treatment records from the Norfolk Naval Shipyard, Navy Department Medical Center, documented its efforts to obtain those records, and notified the Veteran of the same.  

Furthermore, the Veteran was afforded VA examinations in February 2010 and September 2012.  Those VA examinations and their associated reports were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  There has been no allegation of worsening that would require remanding for a new examination.  Generally, reexamination is warranted when there is evidence indicating that there has been a material change in the severity of a service-connected disability.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

In a letter received in January 2015, the Veteran's attorney stated that the Veteran contested that a ROM test was initiated during the September 2012 VA examination.  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Neither the Veteran nor his attorney have presented any evidence to substantiate the contention that ROM measurements were not in fact taken during the September 2012 VA examination, contrary to the documentation of such measurements in the examiner's report.  Thus, the presumption of regularity has not been rebutted.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial rating in excess of 10 percent for service-connected right hip strain from December 31, 2009 to September 24, 2012 is denied.

A rating of 10 percent for service-connected right hip strain due to limitation of extension is granted from September 25, 2012, to January 15, 2015, subject to the laws and regulations governing payment of monetary benefits.  

A rating in excess of 10 percent for service-connected right hip strain due to limitation of extension is denied for any time period on appeal. 

A compensable rating for service-connected right hip strain due to limitation of flexion is denied for any time period on appeal.  

A rating of 20 percent for service-connected right hip strain due to limitation of abduction is granted from September 25, 2012, to January 15, 2015, subject to the laws and regulations governing payment of monetary benefits.  

An initial rating in excess of 20 percent for service-connected right hip strain due to limitation of abduction is denied for any time period on appeal. 

REMAND

The Veteran may be awarded a total disability rating based on individual unemployability (TDIU) upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2016).  Evidence of unemployability need only be an allegation that the Veteran cannot work or that he lost employment due to service-connected disabilities.  Roberson v. Principi, 251 F.3d 1378 (2001). 

The Veteran does not meet the percentage requirement for TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  Nevertheless, TDIU may be granted where service-connected disabilities preclude gainful employment regardless of the percentage evaluation.  38 C.F.R. § 4.16(b).  

The Veteran has alleged that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected bilateral hip and low back disabilities.  Specifically, in his March 2010 application for increased compensation based on unemployability (TDIU claim), he reported that he was a successful real estate agent and broker for 25 years specializing in new home sales, and that his disabilities prevented him from performing many job tasks such as inspecting lots and homes under construction.  He reported that he worked from May 2002 to April 2008 within that field, and that he left his last job because of his service-connected disabilities.  He also stated that, toward the end of his employment, he fell on several occasions.  His educational background included courses to earn his certified site manager designation and his real estate broker designation.

The Board finds that the issue of TDIU has been reasonably raised by the record as part of the Veteran's claim for increased ratings for his service-connected right hip disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2011).
The Board finds that the evidence of record suggests that the Veteran could be unemployable due to his service-connected bilateral hip and back disabilities.  The evidence indicates that the Veteran's service-connected disabilities could impair his ability to continue working in real estate sales, which required frequent and extensive physical exertion to inspect and show properties.  Specifically, the February 2010 VA examiner noted that the Veteran's functional impairments included an inability to perform activities involved in home inspections, such as walking on uneven ground and climbing and walking on construction sites.  Moreover, he sought SSA disability benefits for his service-connected bilateral hip and back conditions, and SSA deemed the Veteran disabled effective August 2010 due to the primary diagnoses of osteoarthrosis and allied disorders.   A January 2011 medical and vocational decision opined that the Veteran was not able to perform his past relevant work in real estate, was not able to perform other work, and did not have transferrable skills; accordingly, the Veteran was deemed disabled.  The September 2012 VA examiner found that the Veteran's service-connected conditions impacted his ability to work because he could never do any activities that caused him lower-back and/or bilateral hip pain, including lifting, prolonged standing, or walking.  In summary, the Board finds that referral to VA's Director of Compensation and Pension for extraschedular consideration of TDIU is warranted.  38 C.F.R. § 4.16(b); see Bowling, supra.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's TDIU claim to the Director of the Compensation and Pension Service, or designee, for consideration of assignment of TDIU on an extraschedular basis.

2. Then, adjudicate the TDIU claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


